Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
	The Applicant argued that Xi does not teach the amended section of claim 1 and 14.
	In response, the Examiner takes position that the amended section is an obvious add on to the device proven by the teaching of Faarbaek.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 5, 8, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi (Xi (US 10080524), in view of Faarbaek (US 20080275327).
Regarding claim 1, Xi discloses a wireless sensor device comprising, 
a first adhesive layer (adhesive layer between flexible circuit board 410 and lower layer 420, or adhesive layer between the lower layer 420 and user’s skin; column 8, lines 12 - 14);
a flexible circuit board (flexible circuit substrate 410, figure 4) provided above the first adhesive layer; 
at least one sensor (421 - 423) selected from the group consisting of a temperature sensor (see title), a humidity sensor, an illuminance sensor, and other sensors that sense various environmental conditions; 
a controller (semiconductor chip 430) that processes an output value received from the sensor (column 8, lines 36 - 38); 
an antenna (antenna 440) that wirelessly transmits a signal received from the controller (column 8, lines 38 - 42); and 
a primary battery (battery 435), wherein said at least one sensor, the controller, the antenna and the primary battery are provided on the flexible circuit board; 
Xi does not explicitly disclose a flexible sheet provided above the flexible circuit board, said at least one sensor, the controller, the antenna and the primary battery, wherein the flexible sheet is made of a sheet-shaped material selected from a polyethylene resin and a vinyl chloride resin.
	Faarbaek teaches a flexible sheet (adhesive element 5; Fig. 19) provided above the circuit board (print board 11; flexible PCB, paragraph 136 and 206), the transducer (14, 15), microprocessor (13), the antenna (12) and primary battery (6), wherein the flexible sheet is made of a sheet-shaped material selected from a polyethylene resin (the adhesive is made of polyethylene; paragraph 105) and a vinyl chloride resin (the cover material is made of polyvinyl chloride).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a flexible sheet on top of the component in order to provide a protective barrier between the components on the surface of the circuit board and other material or structure.

Regarding claim 2, Xi discloses the claimed invention as set forth in claim 1.  Xi further discloses the first adhesive layer is removable (the adhesive is inherently removable from user’s skin because the device may be used as a wound dressing to be disposed and replaced regularly; column 6, line 19 - 20).

Regarding claim 3, Xi discloses the claimed invention as set forth in claim 1.  Xi further discloses a protective layer (elastic layer 480) that protects at least the sensor, the controller, and the antenna.

Regarding claim 4, Xi discloses the claimed invention as set forth in claim 3.
Xi does not explicitly disclose the protective layer is disposed between the flexible circuit board and the flexible sheet.
Faarbaek teaches, in Figures 16 and 17, the protective layer (adhesive body 102) is disposed between the flexible circuit board (108) and the flexible sheet (103).
It would have been obvious to one having skill in the art at the effective filing date of the invention to add more layers into the flexible device, as suggested by Faarbaek, in order to protect the electronic components on the circuit board as needed.

Regarding claim 5, Xi discloses the claimed invention as set forth in claim 1.  Xi further discloses the primary battery is a coin-type primary battery (flat round battery 435, figures 4 and 5).

Regarding claim 8, Xi discloses the claimed invention as set forth in claim 1.  Xi the controller functions to control a sensing timing of the sensor and a transmission timing of the signal (column 6, lines 64 - 65).

Regarding claim 14, Xi discloses a wireless sensor device kit comprising: 
a wireless sensor device including, 
between a flexible circuit board (flexible circuit substrate 410, figure 4) and a flexible sheet (420), 
at least one sensor (421 - 423) selected from the group consisting of a temperature sensor (see title), a humidity sensor, an illuminance sensor, and other sensors that sense various environmental conditions, 
a controller (semiconductor chip 430) that processes an output value received from the sensor (column 8, lines 36 - 38), 
an antenna (antenna 440) that wirelessly transmits a signal received from the controller, and 
a primary battery (battery 435); and 
a first adhesive layer (adhesive layer between flexible circuit board 410 and lower layer 420, or adhesive layer between the lower layer 420 and user’s skin; column 8, lines 12 - 14) for attaching the wireless sensor device to an adherend.

	Regarding claim 16, Xi, in view of Faarbaek, discloses the claimed invention as set forth in claim 1.  Faarbaek further suggests the polyethylene resin is selected from the group consisting of polyethylene terephthalate (paragraph 115), polyethylene naphthalate and polybutylene terephthalate (paragraph 112), wherein the vinyl chloride resin is selected from the group consisting of polyvinyl chloride and vinyl chloride (paragraph 112) copolymer.

Regarding claim 17, Xi, in view of Faarbaek, discloses the claimed invention as set forth in claim 1.  Faarbaek further suggests the polyethylene resin is selected from the group consisting of polyethylene terephthalate (paragraph 115), polyethylene naphthalate and polybutylene terephthalate (paragraph 112), wherein the vinyl chloride resin is selected from the group consisting of polyvinyl chloride and vinyl chloride (paragraph 112) copolymer.
	
Claims 6, 7, 9 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi (Xi (US 10080524), in view of Shi (US 20180028072).
Regarding claim 6, Xi discloses the claimed invention as set forth in claim 1.
Xi does not explicitly disclose a removable second adhesive layer between the flexible circuit board and the flexible sheet, wherein the primary battery is replaceable.
	Shi teaches a removable second adhesive layer (adhesive material 315) between the flexible circuit board (flexible circuit substrate 205) and the flexible sheet (elastic layer 320), wherein the primary battery is replaceable (paragraphs 17, 64, 70).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to use adhesive to attach components to the circuit board and allow the battery to be removable in order to form a functional electronic device with components to be attached to the circuit substrate or to be easily replaced when needed.

Regarding claim 7, Xi discloses the claimed invention as set forth in claim 6.  Xi further discloses between the flexible circuit board and the second adhesive layer, a protective layer (elastic layer 480) that protects at least the sensor, the controller, and the antenna, wherein the protective layer and the second adhesive layer are hollowed to form a space housing the primary battery (the elastic layer 480 form a space enough for battery 435; Shi also teaches the space for battery 225, figure 3).

Regarding claim 9, Xi discloses the claimed invention as set forth in claim 1.
Xi does not explicitly disclose a pressable region pressable for attachment of the wireless sensor device is provided on an outer periphery of the flexible sheet or an outer periphery of the flexible circuit board, the pressable region being a region where none of the sensor, the controller, the antenna, and the primary battery is mounted, and the first adhesive layer is disposed only on the pressable region.
Shi suggests some area of the device does not have components underneath (figure 8).  The ring-shaped detachable adhesive 835 is only apply to the area needed.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use detachable adhesive at the certain area as needed in order to facilitate the attachment and removal of the components.

Regarding claim 10, Xi discloses the claimed invention as set forth in claim 1.
Xi does not explicitly disclose the sensor is disposed in a floating state with a support member between the sensor and the flexible circuit board.
	Shi teaches the sensor (temperature sensor 301, figure 3) is disposed in a floating state with a support member (303) between the sensor and the flexible circuit board (205).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to set up a sensor in a proper position such as a floating state, as suggested by Shi, in order to enable the sensor to function as intended.

Regarding claim 11, Xi discloses the claimed invention as set forth in claim 1.
Xi does not explicitly disclose the first adhesive layer, the flexible circuit board, and the flexible sheet are stacked together in this order, and the sensor, the controller, the antenna, and the primary battery are disposed between the flexible circuit board and the flexible sheet.
Shi teaches the first adhesive layer (adhesive 315 between 205 and 316, figure 3), the flexible circuit board (205), and the flexible sheet (320) are stacked together in this order, and the sensor, the controller, the antenna, and the primary battery are disposed between the flexible circuit board (205) and the flexible sheet (330).
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the components as needed in order to fit all components in a limited space of the circuit board.

Regarding claim 12, Xi discloses the claimed invention as set forth in claim 1.
Xi does not explicitly disclose the first adhesive layer, the flexible sheet, and the flexible circuit board are stacked together in this order, and the sensor, the controller, the antenna, and the primary battery are disposed between the flexible circuit board and the flexible sheet.
Shi teaches the first adhesive layer (adhesive 315 between 205 and 316, figure 3), the flexible circuit board (205), and the flexible sheet (320) are stacked together in this order, and the sensor, the controller, the antenna, and the primary battery are disposed between the flexible circuit board (205) and the flexible sheet (330).
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the components as needed in order to fit all components in a limited space of the circuit board.

Allowable Subject Matter
Claims 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that an adhesive sheet including a third adhesive layer having a larger bonding area than the first adhesive layer and a substrate sheet, wherein the first adhesive layer is disposed on a back side of the substrate sheet. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14, a combination of limitations that an adhesive sheet including a third adhesive layer having a larger bonding area than the first adhesive layer and a substrate sheet. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eletr (US 20180177459) discloses a circuit board (105, figure 1D), encapsulation (104), battery (paragraph 60), chip (paragraph 141), sensor (111, 112).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848